Citation Nr: 0923296	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for heart disease as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for diabetic 
retinopathy.

4.  Entitlement to service connection for diabetic 
nephropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In a February 2008 decision, the Board remanded the issues of 
entitlement to service connection for:  hypertension as 
secondary to service-connected diabetes mellitus; heart 
disease as secondary to service-connected diabetes mellitus; 
diabetic retinopathy; and diabetic nephropathy.  However, in 
the subsequently prepared March 2009 supplemental statement 
of the case (SSOC), the agency of original jurisdiction (AOJ) 
listed entitlement to service connection for diabetic 
neuropathy, rather than diabetic nephropathy, as an issue on 
appeal.  Because the Veteran was awarded service connection 
for neuropathy of both the left and right lower extremities 
by an August 2003 rating decision, the Board finds that the 
inclusion of neuropathy and the exclusion of nephropathy on 
the March 2009 SSOC was in the nature of a typographical 
error rather than a substantive error.  Thus, the Board will 
proceed to address the issues as listed on the title page--
the same issues remanded to the AOJ in February 2008.


FINDINGS OF FACT

1.  The Veteran does not have hypertension that has been 
caused or made worse by service-connected diabetes.

2.  The Veteran does not have heart disease, retinopathy, or 
nephropathy.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result 
of or proximately due to service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2008); 38 C.F.R. § 3.310 (2006).

2.  The Veteran does not have heart disease that is the 
result of or proximately due to service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2008); 38 C.F.R. § 3.310 (2006).

3.  The Veteran does not have retinopathy that is the result 
of disease or injury incurred in or aggravated during active 
military service; or that is the result of or proximately due 
to service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008); 
38 C.F.R. § 3.310 (2006).

4.  The Veteran does not have nephropathy that is the result 
of disease or injury incurred in or aggravated during active 
military service; or that is the result of or proximately due 
to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a November 2001 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a September 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in August 2007 which followed the November 2001 
and September 2006 notice letters.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the November 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified:  
the Saginaw VA Medical Center (VAMC); the Detroit VAMC; 
Munson Medical Center; and Flushing Family Health Center, 
specifically a Dr. B., as treatment providers.  Available 
records from those facilities were obtained.  Additionally, 
records from the Social Security Administration (SSA) were 
requested and associated with the claims file.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.  Additionally, in 
January 2003 and December 2006, the Veteran was afforded VA 
examinations, which take into account the record and the 
Veteran's physical condition; the examination reports include 
medical opinions and the latter report includes an 
explanation for the opinion.  Thus, VA has properly assisted 
the Veteran in obtaining any relevant evidence.

II.  Analysis

In a November 2002 rating decision, the RO granted service 
connection for diabetes mellitus and deferred a decision on 
entitlement to service connection for complications of 
diabetes mellitus.  The RO subsequently denied service 
connection for hypertension, heart disease, retinopathy, and 
nephropathy as not resulting from the Veteran's service-
connected diabetes.  The Veteran appealed the denial; thus, 
the Veteran contends that service connection is warranted for 
hypertension as secondary to service-connected diabetes 
mellitus, heart disease as secondary to service-connected 
diabetes mellitus, diabetic retinopathy, and diabetic 
nephropathy.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as hypertension, 
cardiovascular-renal disease, calculi of the kidney, and 
nephritis, may be presumed to have been incurred during 
service if the disease becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008).  Here, the Veteran's 
claims of service connection for hypertension and heart 
disease were made on the basis of secondary service 
connection rather than incurrence during military service.  
Consequently, the Board addresses the secondary service 
connection claim only.

Under 38 C.F.R. § 3.310, service connection may be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a non-service-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this regard, 
the Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the recent 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's secondary service connection claims were pending 
before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

A.  Hypertension

A review of the Veteran's medical treatment records reveals 
that he has received treatment for hypertension.  The 
earliest record of a diagnosis of hypertension is a July 2001 
treatment record from the Saginaw VAMC that indicates the 
Veteran was diagnosed with hypertension one year earlier.  
The same record indicates that the Veteran was diagnosed with 
diabetes mellitus six months prior.

In January 2003, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  At the examination, the 
Veteran had blood pressure readings of 134/82, 134/82, and 
136/84.  The examiner diagnosed the Veteran with hypertension 
and opined that the Veteran's hypertension was not caused or 
aggravated by the Veteran's diabetes mellitus.  

In December 2006, the Veteran was again afforded a VA 
examination in connection with this claim.  The examiner 
reviewed the claims file and examined the Veteran.  At the 
examination, the Veteran had blood pressure readings of 
150/80, 150/80, and 154/80.  The examiner diagnosed the 
Veteran with hypertension and opined that the Veteran's 
hypertension was not caused or aggravated by the Veteran's 
diabetes mellitus.  The examiner reasoned that, because the 
Veteran was diagnosed with hypertension about the same time 
he was diagnosed with diabetes mellitus, the Veteran's 
hypertension was not related to his diabetes mellitus.

The Board finds that the December 2006 examiner provided a 
well-reasoned opinion, supported by the evidence of record, 
in which he did not attribute the Veteran's hypertension to 
his diabetes mellitus.  In addition, in a May 2003 statement, 
the Veteran contends that his hypertension pre-existed his 
diabetes mellitus-a contention that reinforces the opinion 
of the December 2006 examiner.  The Board also notes that 
there is no medical evidence suggesting that hypertension was 
made worse by diabetes.  Without competent medical evidence 
attributing the hypertension to a service-connected 
disability, service connection on a secondary basis is not 
warranted.  38 C.F.R. § 3.310.  

B.  Heart Disease, Retinopathy, and Nephropathy

A review of the record reveals that the Veteran has not been 
diagnosed with or treated for heart disease, retinopathy, or 
nephropathy either in service or after separation from 
service.  The Board notes that the Veteran's post-service 
medical treatment records indicate hypercholesterolemia 
and/or hyperlipidemia; however, these conditions are 
laboratory results and not diseases for which service 
connection may be granted.  38 U.S.C.A. § 1110.  The 
Veteran's December 1967 entrance examination report indicates 
that, although the Veteran stated a history of eye trouble, 
he had normal eyes and a normal heart and the Veteran 
reported no kidney stone or blood in urine, and no frequent 
or painful urination.  The Veteran's January 1970 separation 
examination report indicates normal eyes and normal heart and 
the Veteran reported no eye trouble, no kidney stone or blood 
in urine, and no frequent or painful urination.  Similarly, 
the Veteran's post-service medical records are silent as to 
treatment for or a diagnosis of heart disease, retinopathy, 
or nephropathy.

In January 2003, the Veteran was afforded VA examinations in 
connection with these claims.  The examiners reviewed the 
claims file and examined the Veteran.  The eye examination 
report indicates there is no diagnosis of diabetic 
retinopathy.  The general examination report indicates there 
is no diagnosis of specific heart problems or nephropathy.

In December 2006, the Veteran was again afforded VA 
examinations in connection with these claims.  The examiners 
reviewed the claims file and examined the Veteran.  As with 
the earlier examinations, the eye examination report 
indicates that there is no evidence of diabetic retinopathy, 
and the general examination report indicates that there is no 
evidence of current heart problems or nephropathy.

The Board notes that, in a December 2004 statement, the 
Veteran's representative states, "Based upon no clinical 
diagnoses of [d]iabetic retinopathy, heart disease, or 
nephropathy, service connection for these conditions are 
[sic] not warranted."

Thus, an essential requirement for service connection is not 
met, namely a current diagnosis.  In the absence of a 
diagnosis of heart disease, retinopathy, or nephropathy, the 
claims of service connection may not be granted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

C.  Conclusion

While the Board does not doubt the sincerity of the Veteran's 
belief that his service-connected diabetes mellitus has 
resulted in complications, as a lay person, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis or etiology of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
VA examiners clearly took into account the Veteran's 
complaints and contentions and arrived at medical conclusions 
contrary to the claims.  The Board relies on the examiner's 
opinions because of their expertise.

For the foregoing reasons, the Board finds that the claims of 
service connection for hypertension, heart disease, 
retinopathy, and nephropathy must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claims 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for hypertension secondary to diabetes is 
denied.

Service connection for heart disease secondary to diabetes is 
denied.

Service connection for diabetic retinopathy is denied.

Service connection for diabetic nephropathy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


